Title: Abigail Adams to John Thaxter, 9 April 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir

April 9 1778


Your repeated kind favours demand my acknowledgment. I own I have been rather remiss in not sooner noticeing them. I must plead many avocations in excuse, with which you know I am cumberd; and the real Dearth of any thing worth communicating.
Some part of the time my mind has sufferd a distress which cannot be discribed, upon account of intelligance which you very cautiously conceald from me, tho it reachd me as soon as it did you, and gave me a much Deeper wound than it seems the worthy Doctor has sufferd; there is but one Event upon Earth that can compensate for the pain I have endured; but alas how many days, how many months must pass e’er that Event will be realized to your Lonely Friend. I often recollect some lines of More’s in his fable of the sparrow and dove which you know I admire.

“Where grows enjoyment tall and fair
Around it twines entangling care
Whilst fear for what our souls possess
Enervates every power to bless.”

I have to thank you for the long Letter of March 21 which reachd my Hands this Evening. I think General Burgoine a true Courtier, and as Hudibrass says of your profession, can twist words and meaning’s as he pleases. He has however been foild at his own weapons, not only in the Feild but the Cabinet. General Burgoines Stile as much as it has been admired, is far from being agreable to me, he is intricate and sometimes unintelligible, pompous without dignity and rather Bordering upon the fustian.
I am much obliged to you for all the intelligance you have favourd me with, since your absence, and must repeat my thanks for the many agreable Letters you have wrote me. I wish I could in return give you such an account of our own state; as would do honour to it; but alass our virtues are not of the first Magnitude; we are told by the best Authority that the Love of Money is the Root of all Evil, we want a Solon and a Licurgus to restrain the ruling passion of the present day. You will see by the publick papers some squabling about the constitution, and some dissinssion in consequence of it. My acquaintance with a certain doctor is but of a late date, but he put me in mind of an expression of old Col. Otis, that the Zeal pot boils over, tis something doubted whether he is in possession of all the discretion in the World. A Regulating Bill is still kept of, tho some fear it will soon take place, how does it go down with you? There is no reformation with regard to prices here, tho money grows scarcer, Labour is much more exorbitant than it was when you left us. The most indifferent Farmer is not to be procured under 10 and 12 pounds per month. I know you will give me joy when I tell you that I have wrought almost a miracle. I have removed Hayden out of the house, or rather hired him to remove and have put in a couple of Industerous young Fellows, to whom I let the Farm to the Halves. This I found absolutely necessary to do as I could see no way for me to get through the Labour and Rates so that I have reduced my Family from 13 or 14 to 7. You know my situation, and that a ridged oeconomy is necessary for me to preserve that independancy which has always been my ambition.
I mean that I might always have it in my power, to answer the first demand of a Creditor, a Dun was always my abhorance; nor will I ever involve my partner if oeconomy and frugality will prevent it. Yet such is the Situation of the times, and the long absence of my Friend in the publick service in the whole of which time he has not been allowed what (considering the times) would decently support his Family for one year, that my frugality will be deemed meaness. Let those call it so who can exibit an account of 3000 Sterling to the publick, (as I am informed) and have it allowed whilst an other whose services I will leave to the World to judge of, shall have a few Necessary articles worn out in the service of the publick struck out of a very moderate account.
The Farm and what Money my partner once had would in former days have given to me and my family a support adequate to my wishes. The Farm remains but the Labour and Rates devour the proffets, and the Money is all annihilated, or very little better. I never coveted riches or grandeur. The world and its injoyments are too transitory objects to afford permanent felicity and thus I have always endeavourd to consider them. When I compare my situation with some who I see trimbling and tormenting themselves at the apprehension of losing their wealth, I do not wish to change situations.
To those who reflect upon me for not living any ways answerable to the character my partner sustains in publick life, I would make the same reply which one of Queen Elizabeths ministers did to her, when upon visiting him she took notice of the meaness of his habitation. The House may it please Your Majesty is big enough for the Man, but you have made the Man too big for the House.
I hope you will excuse my writing so many of my domestick affairs to you. I only meant to tell you that I had thrown of a Burden which greatly encumberd me at which as one of my Family (in which light I consider you still) I know you would rejoice.
I am sorry to find that your situation is not such as you could wish, but tis hard to labour diligently and Earn only ones Bread, harder still not to do that. You have however had an opportunity of seeing the world a little more than if you had never travelled from your own State, I dare say your attachment to New England is not lessend by it. Pray continue to write to me by every opportunity and be assured your Letters give great pleasure To your assured Friend

Portia

 

Dear Sir

Since writing the above which I have had no opportunity of sending, we have received the most agreable accounts from France. I congratulate you and all my Friends upon it, but as you will sooner know the whole than I can, I beg you to communicate every thing you have liberty too, to your Friend

Portia


PS My Regards to Mr. Lovell and thanks for his very polite Letter. I should reply to him, but I know well he has much more important Buisness than attending to my Scrawls. His Letters are a fund of entertainment. Several to my absent Friend have come into my hands since his absence the perusal of which have given me great pleasure.
All my Little Folks desire to be rememberd. I send 3 Letters with this all under cover to Mr. Lovell, suppose he knows my reason for doing it. Excuse a bad pen and cold hands.

